 W. A. SHEAFFER PEN COMPANYW. A. Sheaffer Pen Company,a Divisionof Textron,Inc. andUnitedAutomobile,Aerospace and Agri-cultural ImplementWorkers of America (UAW),Local 1551. Case 38-CA-1874October 10, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn May 22, 1974, Administrative Law Judge Sid-ney J. Barban issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions -of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge,as modifiedbelow, and hereby orders that the Respondent,W. A. Sheaffer Pen Company,aDivision of Tex-tron,Inc., FortMadison,Iowa, its officers,agents,successors,and assigns,shall take the action set forthin the said recommended Order,as modified herein:1.Substitute the following for paragraph 1(a):"(a)Refusing to bargain collectively with UnitedAutomobile, Aerospace,and Agricultural ImplementWorkers of America,(UAW), Local 1551,as the ex-clusive bargaining representative of its employees inthe appropriate bargaining unit described below; re-fusing or failing to furnish to the Union or its agents,upon request,Respondent's timestudies or other datarelevant to the incentive wage systems for its punchpress and packaging wheel operations; or refusing orfailing to permit qualified union representatives toenter Respondent'splant premises for the purposesof studying incentive rates and operations of itspunch press operations at reasonable times duringworking hours. The appropriate unit is:,15All tool and die department employees includ-ing tool and die makers, tool room machinists,tool crib attendants, apprentices and helpers,production and maintenance employees includ-ing product engineering lab assistants and tech-nicians, and development technicians, qualityassurance employees, stock clerks, shippingclerks, pen point vault keeper, part time clerksand production operators, stock and warehouseemployees, and janitors at the Company's Plant# 1, #2, and #5 located at Fort Madison, Iowa;excluding all cafeteria employees, administrativeclerks,general clerks, service correspondenceclerks, pen point inventory clerks, watchmen,guards, professional employees and supervisorsas defined in the Act.2.Substitute the following for paragraphs 2(a) and2(b):"(a) Furnish theUnion,upon request,Re-spondent's timestudies or other data relevant to theincentive wage system for its punch press and pack-aging wheel operations."(b) Permit, upon request, qualified union repre-sentatives to enter Respondent's plant premises forthe purpose of studying incentive rates and opera-tions of its punch press operations at a reasonabletime during working hours."3.Substitute the attached notice for that recom-mended by the Administrative Law Judge.1 In a broadly worded recommended Order, the Administrative LawJudge required the Respondent to cease and desist from refusing to furnishthe Union with data relevant to its incentive wage systems. to furnish suchdata to the Union upon request, and to permit union representatives tostudy Respondent's incentive rates and operations However, as the Admin-istrative Law Judge found, the Union's request for information upon whichthe Respondent's 8(a)(5) violation was predicated related solely to data con-cerning the packaging wheel and punch press operations Furthermore, al-though the Respondent's refusal to allow the Union to conduct independenttimestudies of the punch press was found to constitute a violation of Sec8(a)(5). its subsequent denial of the Union's request at the hearing to alsostudy the packaging wheel operation was not found violative of Sec 8(a)(5)Consequently, we have modified the Administrative Law Judge's recom-mended Order to conform to his findings and conclusions which we hereinadoptAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse to bargain collectively withUnited Automobile,Aerospace,and Agricultur-alWorkers of America(UAW), Local 1551, asthe exclusive bargaining representative of our214 NLRB No. 7 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the appropriate unit described be-low; refuse or fail, upon request, to furnish theUnion with our timestudies or other data rele-vant to the incentive wage systems for our pack-aging wheel and punch press operations; or re-fuse or fail, upon request, to permit a qualifiedunion representative to enter our plant's prem-isesfor the purpose of studying incentive ratesand operations of our punch press operations atreasonable times during working hours. The ap-propriate unit is:All tool and die department employees in-cluding tool and die makers, tool room ma-chinists, tool crib attendants, apprentices andhelpers, production and maintenance employ-ees, including product engineering lab assis-tants and technicians, and development tech-nicians, quality assurance employees, stockclerks, shipping clerks, pen point vault keeper,part time clerks and production operators,stock and warehouse employees and janitorsat the Company's Plant #1, #2, and #5 lo-cated at Fort Madison, Iowa; excluding allcafeteriaemployees, administrative clerks,general clerks, service correspondence clerks,pen point inventory clerks, watchmen, guards,professional employees and supervisors as de-fined in the Act.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce employees inthe exercise of rights guaranteed in Section 7 ofthe National Labor Relations Act.WE WILL, upon request, furnish the Unionwith our timestudies or other data relevant tothe incentive wage systems for our packagingwheel and punch press operations.WE WILL, upon request, permit a qualifiedunion representative to enter our plant's prem-isesfor the purpose of studying incentive ratesand operations of our punch press operations atreasonable times during working hours.W. A. SHEAFFER PENCOMPANY, A DIVISIONOF TEXTRON, INC.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge:This mat-terwas heard at Burlington,Iowa, on March 12 and 13,1974, upon a complaint issued on February 7, 1974 (basedon charges filed on December20, 1973, and February 5,1974). The complaint alleges that the Respondent violatedSection 8(a)(1) and(5) of the Act by refusing and failing tofurnish to the above-named Charging Party(herein "theUnion")requested data relating to employee productivityand wages and timestudy information,and by refusing andfailing to grant the Union's request that a union timestudyengineer be permitted to make a timestudy of certain ofRespondent's operations.Respondent's answer denies the commission of the al-leged unfair labor practices,but admits allegations of thecomplaint sufficient to justify the assertion of jurisdictionunder current standards of the Board(Respondent, in arecent year,shipped products made at its Iowa manufac-turing operations of a value in excess of$50,000,ininter-state commerce),and to support a finding that the Union isa labor organization within the meaningof the Act.Upon the entire record in this case,from observation ofthe witnesses and their demeanor,and after due consider-ation of the briefsfiled bytheGeneral Counsel and theRespondent, I make the following-FINDINGS ANDCONCLUSIONS1.SUMMARY OFTHE FACTSAND ISSUESThe Unionis and has been at all times material hereintheduly designatedbargaining representative of Re-spondent's employeesin anappropriatebargaining unit.'Since 1968, Respondentand the Union havebeen partiesto two successive collective-bargaining agreements, the lastrunning fromNovember 22, 1971, to November 22, 1974.It appearsthata substantialproportionof Respondent'sworkforceis paid on an incentivebasis by a piecework ordayworkincentivemethod. On February 15, 1973 (all dateshereinafterin 1973 unlessotherwise stated),a grievancewas filed on behalf of five employeesinRespondent'spackagingwheel operation,alleging that their incentiveearnings were beingimproperly reduced by the methodRespondent used to compensate them for the time theirmachineswere notin operation.On May 24, June 26, andJune 30,grievances were filedon behalf of employees inRespondent'spunchpress operations alleging that afterRespondentmade certain changes or modifications ontheirmachines or in their operations,Respondent set therates or standardsof production (numbers of pieces to beproduced per hour) too high, thus affecting theirincentiveearnings.The Respondent rejectedallof these grievances. It ap-pears thateach ofthem wastaken throughthe first threesteps of the grievanceprocedure, up to the point at whichIt is admitted that the following employees constitute a unit appropriatefor collective bargaining within the meaning of Sec 9(b) of the Act All tooland die department employees including tool and die makers,tool roommachinists,tool crib attendants apprentices and helpers, production andmaintenance employees including product engineering lab assistants andtechnicians, and development technicians,quality assurance employeesstock clerks, shipping clerks, pen point vault keeper,part time clerks andproduction operators stock and warehouse employees, and janitors at theRespondent's Plant #I. #2,and #5 located at Fort Madison. Iowa ex-cluding all cafeteria employees, administrative clerks,general clerks, servicecorrespondence clerks pen point inventory clerks.watchmen,guards, pro-fessional employees and supervisors as defined in the Act W. A. SHEAFFER PEN COMPANY17the Union might request arbitration. During the processingof these grievances, in September and October, the Unionrequested certain information with respect to timestudieson the packaging wheel and punch press operations, thedefinition and rates paid for down time, and requested thata union timestudy engineer be allowed to make a timestu-dy of the punch press operations in dispute, for the purpos-es of evaluating the grievances for possible arbitration, ofadministering the current contract, and of preparing forthe next bargaining negotiations? The Union's request forRespondent's timestudies and for an opportunity to inde-pendently check the standards developed by Respondentin regard to the punch presses was denied.Respondent's asserted reasons for refusing the Union'srequests as developed at the hearing and in its brief, insummary, are as follows.1.The request for the information for the purpose ofpreparing for contract negotiations was premature, on theground that the current bargaining agreement does not ex-pire until November 1974, more than a year after the re-quest.2.The request for timestudy information in regard tothe punch press grievances, and for an opportunity to inde-pendently check that data, was premature because Respon-dent contends, in essence, that these grievances over ratesare not ripe for arbitration. Respondent contends that un-der the bargaining agreement, as interpreted in a previousarbitration proceeding, grievances over rates assertedly setby Respondent must be decided in two stages: the Unionmust first obtain a decision from an arbitrator that Re-spondent was required in the situation in dispute to estab-lish new rates, and only then would the issue as to whetherthe Respondent had properly set the rates be ripe for deci-sion ina subsequentarbitration proceeding. Respondent ar-gues that the Union has not satisfied this asserted condi-tion precedent to any need for information.3.The issues raised by the grievances have been decidedagainst the Union in previous arbitrations, and thus theinformation sought was not necessary for the purpose ofintelligently determining whether to process the grievances.4.Because the Union previously sought certain changesin the bargaining contract provisions with respect to incen-tive pay procedures but finally agreed to continue the pro-visions of the prior contract on this subject, "the languageof the agreement, although itmaynot constitute a waiverof the Union's statutory right to information . . . does pro-vide a limitation on that right, which must be interpretedand applied by an arbitrator."In summary, Respondent contends that prior arbitratorshave decided the "identical issues raised by the grievances"against the Union, and by extension of the doctrine setforth inSpielbergManufacturing Co,112NLRB 1080(1955), it should be held that the Union has no need for thedata sought; or in the alternative, that under the doctrineofCollyer Insulated Wire,192 NLRB 837 (1971), the issuesherein should be "deferred to arbitration ... to allow an2Respondent raises certain issues as to whether theUnion adequately orclearly made these requests to Respondent, which will be dealt with herein-after.However,it is noted that these requests,alleged in detail in the com-plaint, are specifically admitted in Respondent's answerarbitrator to determine whether the provisions of theAgreement should be applied in the manner applied by thetwo previous arbitrators."ii.THE FACTSA TheGrievancesAs noted, we are here concerned with two grievances ofRespondent's employees: one filed on behalf of the pack-aging wheel employees on February 15 (herein referred toas the "packaging wheel grievance" ); and a second filedon behalf of the punch press employees and, in essence,repeated on various dates from May 24 through July 30(herein referred to as the "punch press grievance" ). It ap-pears that the packaging wheel employees, who are paid anincentive or bonus in accordance with the number ofpieces they package, are classified by Respondent as day-work incentive workers.3 The punch press operators, as thename indicates, punch out pieces on various presses. It isindicated that these employees are likewise paid on a day-work incentive basis. According to Respondent's managerof industrial engineering, Otto Podlaha, a production stan-dard (which he also referred to as a production rate) is setfor these operations, and "for every piece that [the employ-ee makes] over the production standard, [he is] compensat-ed at the full value." Podlaha stated that "The operatorpunches in [clocks in] on the job, runs his pieces and thenhe clocks out . . he puts on his time card the number ofpieces he produced . . . the time clock records the numberof minutes or hours that he worked, and the calculation ismade using the production standards. Now the productionstandard is converted into hours. There are some algebraicformulas . . . and you end up with the pay for that periodof time." However, it appears that the employees do notreceive a statement of Respondent's computation of theirincentive pay.1.ThePackagingWheelGrievanceThis grievancestates:"Packaging wheel workers were not allowed topunch out when the wheel had to be changed causing themto lose bonus earnings. The Union requests that the com-pany compensate those involved for the earnings lost &that the incident not be repeated." 4 In essence, theUnion's complaint is that by not permitting the worker topunch out while the machine or operation was "down" andnot producing, and thus counting nonproductive timeagainst the number of pieces produced (compare Podlaha'stestimony that incentive pay is tied in to the time the em-ployee is on the clock), Respondent is thus enabled to re-pFrom certain notes of negotiating sessions and from Respondent's com-ments attached to the grievances it is clear that Respondent considers itsdaywork incentive system unique, and distinct from its piecework pay sys-tem Neither counsel made any real effort to explain Respondent's opera-tions here involved At least one text in the field states the author's opinionthat, generally speaking, "there is little fundamental difference between thetwo types of systems [piecework and daywork incentive], and that suchdifferences are only a matter of degree in the application of certain basicprinciples" See Michael,Wage and Salary Fundamentals and Procedures p180 (McGraw-Hill, 1950)4The grievance relies on art XXXVI of the bargaining agreement whichprovides in pertinent part "When an incentive day worker is not producing.fails to make incentive premium. or is not on incentive work, his rate shallbe his regular hourly rate of pay " 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDduce the worker's incentive earnings made while the ma-chine (or operation) was producing, perhaps reducing theworker's earnings to his base hourly rate for much of theworkday and not for just the employee's down time. TheUnion contended that this constitutes an impermissible at-tempt "to average out down time." Respondent rejectedthe grievance through the third step of the grievance proce-dure (up to arbitration) on the ground that the agreementdoes not require that the workers be permitted to punchout on down time, and on the basis that a "parallel" griev-ance submitted to arbitration had been decided inRespondent's favor. (This arbitration will be consideredhereinafter.)2.The Punch Press Grievance.This grievance is fairly setout in the complaint of Rhonda Chamblee, dated May 24,which states in pertinent part (as in the original): "Thecompany has installed new Safety devises on ten (10) ma-chines in the penpoint Dept. Has changed the rates; butthe rates are far to high to be fair and realistic in this case... There are twelve (12) girls affected by this change;They have tried to make these new rates without success.The Union asks that the rates be lowered on these 12 jobs.The Union feels that a fair amount of time has been [given]these new rates . . . These new safety devises are unhandyand more [exertion] is needed on some machines." A simi-lar grievance was filed by Eloise Gaibel on June 26, and byDarlene Helweg on July 30, complaining that the rateswere set too high, and after a fair and reasonable trial, the"girls have tried without success to make these rates." 5These grievances grew out of certain alterations thatwere made to the equipment operated by these employeesfor the purpose of conforming with safety standards im-posed by OSHA. After the changes were made, Respon-dent restudied the punch press operations and set the rateswhich the employees are grieving. After the grievanceswere filed, Respondent further reviewed the rates, and ac-cording to Podlaha, during the period from July 31 to Jan-uary 1974, a majority of them were reduced. One or tworates have since been increased. No further grievances onthe subject have been filed.These grievances, as noted above, have also advanced tothe third step of the grievance procedure without settle-ment by the parties.B. The Requests for InformationThe complaint alleges and the answer admits that onSeptember 17, and on October 8 (in writing), the Unionrequested that the Respondent "furnish to the Union dataand information relating to employee productivity andwages," "data relating to the time study information re-5The grievances rely on art IV, sec 3(h) of the agreement which pro-vides "Whenever a new job is created or two or more jobs are combined,which requires the establishment of a new wage rate, the Company will seta wage rate and production standard reasonably in line with other jobs inthe bargaining unit If the Union is dissatisfied with the wage rate or pro-duction standard, a grievance may be processed in accordance with thegrievance procedure Should the matter require arbitration, the arbitratorshall set a fair wage rate and production standard, reasonably aligned withotherjobs in the bargaining unit Such wage rate shall be retroactive to thedate the job was created "garding the punch press operations and the packagingwheel," and "also requested that a Union time study engi-neer be allowed to make a time study of the said punchpress operations." The parties nevertheless litigated the cir-cumstances of these requests at some length, andRespondent's brief asserts, though without much argu-ment, that there are issues as to whether these or otherrequests were made of Respondent by the Union. In thecircumstances, it appears advisable to set out these mattersin some detail.1.The September 17 meetingIn July 1973, Cecil Qualls,an internationalrepresenta-tive of the UAW assigned to assist the Union, telephonedWilliam Metzinger, personnel manager of Respondent, re-questing a meeting to discuss the punch press and packag-ing wheel grievances. Qualls stated that the Union had haddifficulty with a similar grievance in the past in which theparties had gone to arbitration because the Union had nothad sufficient information. He asserted that the Union wasentitled to certain information in order that it might bedetermined whether these grievances should be taken toarbitration, that the Union wanted timestudies on bothjobs and information on the data "that goes into the com-puter on down time allowances."Qualls, together with Douglas Brothers, a UAW indus-trial engineer, and William Baker, president of the Union,met with Metzinger on September 17. The Union's presen-tation was made by Brothers. Brothers asked for the time-studies Respondent used in setting the standards for thepackaging wheel operation and for the punch press opera-tions. He explained the necessity of data which would showthe extent to which allowance for down time were builtinto standards by which the packaging wheel operationwas paid.'With respect to the punch press operations,Brothers told Metzinger that he "would like to see the oldstandard and the new time standard that they used inchanging the job." Brothers also asked for records of theearnings of the employees for 30 days "prior to the time Iwas into the plant." Brothers also explained that he wouldwant to make an independent timestudy in the plant toverify the Respondent's data and observe the workers' per-formance in attaining the standards set by Respondent. Heassertsthat Metzinger indicated approval of this and statedthat he would make the information requested available tothe Union the next day.Brothers' testimony with respect to this meeting was sub-stantially corroborated by Qualls, although Qualls statesthat the union timestudy was "to check against the [Res-pondent's] old time study ... as to the accuracy on thepunch presses." Qualls also states that the Union specifi-6Brothers' testimony was somewhat ellipticHe stated that with respectto the down time issue on the packaging wheel, "1 explained to [Metzmger]that to arrive at a standard you have two basic views that you follow one,the cyclic, and the non-cyclic elements, and we [wanted] to see what thoseelements were" Allowances are often made for constant (recurring)interruptions to production in setting pay standards, allowances may not hemade for variable (nonrecurring) factors See Michael,Wage and SalaryFundamentals and Procedures, supraat p 227 Obviously, if factors for downtime were built into the packaging wheel standards this might affect thepackaging wheel grievances W. A. SHEAFFER PEN COMPANY19cally asked for "information on how this went into thecomputer,breaking down. . .incentive versus day rateand the definition of down time rates paid for . . . on thesespecific operations .... " (This seems to be another wayof expressing Brother's request for data on the cyclic andnoncyclic elements involved in the packaging wheel stan-dards.)Qualls does not refer to Metzinger's alleged agree-ment to furnish the materials sought.Metzinger's testimony with respect to the meeting wasmost general.He stated that the parties discussed theUAW request for "certain information regarding jobs,"that he tooknotes,and that he told the Union "that Iunderstood at that point in time for the first time what theywere really asking for and that I would have . . . to de-termine which of this information they were entitled to andwhich we could get for them and that we would meet thefollowing day to determine those things." Thus the onlyconflict in the testimony concerns whether Metzinger toldthe Union that he would provide the information requestedat the meeting on the nextday. Theresolution of the prob-lem is not critical to the decision of the issues in this mat-ter.However, though Metzinger did not reject the Union'srequests,and seems to have indicated some favorable re-sponse,I doubt that a commitment was madeto supply thematerial the following day.2.Thewritten requestOn September 18, the parties did not meet as plannedbecause Metzinger was occupied with an arbitration pro-ceeding which took longer than anticipated. At the endRespondent's counsel and Brothers seem to have engagedin some sharp exchange of words.The following day,Qualls called Metzinger to set up another meeting.At thistime the latter requested that Qualls put his requests inwriting.Qualls protested that he was getting"the runaround";thatMetzinger had taken notes and clearly un-derstood what the Union was requesting(as, indeed, hetestified he did).Nevertheless,on October 8, Qualls sentthe following letter to Metzinger:7In regards to the verbal request of September17, 1973,we are putting the request in writing and [would liketo] have[the] original Time Study sheets[on the pack-aging operation and] on [the] twelve punch presses orany other pertinent data.We are requesting the definition of down time andrates paid for down time,and also that a Union TimeStudy Engineer be allowed to make a time study ofpunch press operations still in dispute.We are askingfor this information in order to make a proper evalua-tion of jobs in question for arbitration and for thecoming contract negotiations;as well as administeringthe present contract.Hoping that you will respond quickly so that we may7Words obviouslyomitted from the firstparagraphof the letterthroughtypographicalerror are inserted inbrackets pursuant to Quall's testimony asto his intent.solve this problem and we may have a meeting as soonas possible on this matter.By letter datedOctober 24,Respondent's counsel an-swered Qualls' letter,as follows:This is to acknowledge your letter dated October 8,1973, requesting the definition of down time and ratespaid for down time, and also that a Union Time Studyengineer be allowed to make a time study of punchpress operations still in dispute,in order to make aproper evaluation of jobs in question for arbitrationand for coming contract negotiations as well as ad-ministering the present contract.As the current agreement does not expire until No-vember 22, 197[4] and there is no provision within itabridging management's right to establish piece workor incentive rates, providing the information you re-quest would in my opinion, be premature.The definition for down time and rates paid for downtime is set forth in Article XXXVI of the presentagreement, as the agreement provides, when an em-ployee is assigned to piece work but is not on incentiveor fails to make incentive premium, or is not produc-ing, their rate of pay is their base rate. When an incen-tive day worker is not producing,fails to make incen-tive premium, or is not on incentive work, their rate ofpay is their regular hourly rate.The above is in keeping with the position maintainedby the Company during the negotiation of the presentagreement. Should desire to discuss this matter fur-ther, please contact me at your earliest- convenience.The letter admittedly does not attempt to deal with ma-terial indicated in the first paragraph of Qualls' letter,which counsel states he found "unclear and ambiguous."However, on the basis of the above facts, the entire record,and Respondent's answer to the complaint in this matter, itis found that at the time of counsel's response to theUnion, Respondent was well aware that the Union wasrequesting (in addition to the items acknowledged by coun-sel) the time studies and other materials discussed withMetzinger on September 118C. ThePrior Arbitration ProceedingsAs has been noted, Respondent justifies its refusal topiovide the information requested by the Union, to a sub-sDuring the hearing Respondentstated that it would supplythe Union,upon request, the employee pay sheets which hadbeen requested of Met-zinger.Also duringthe hearing, the Unionmade an oral request on therecord of the Respondentto beallowed to make an independent time studyof the packaging wheel operation(which had notbeen requested in theOctober 8 letter). Respondent,on the record,would not agree that theUnion had served it that morning witha written copyof that request andvigorously objected to theUnion makingthe oralrequest onthe record. Onthe basis of Respondent's prior rejection of the similarrequestin the Octo-ber 8 letter,its strenuousobjection to the request,and therecordas a whole.it is inferred that Respondentrejected this oralrequest as well 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantial degree,on certainprior arbitrationawards, onerenderedon January 10, 1973, by Arbitrator Harold W.Davey, ongrievancesfiledNovember 9, 1971, by certainhourly ratedincentive workers,and two awards,issued onMarch20 and July 27, 1973, by Arbitrator Robert L. Gib-son, on grievancesfiled on June 15 and 16, 1972.1.The DaveydecisionIn this case,the Union,in essence,requested the arbitra-tor to construe,in the abstract,a clause in the then currentcontract between the Respondent and the Union identicalto that set forth in footnote 4 above. The Union contendedthat the clause should be construed as imposing an obliga-tion upon the Respondent to permit its incentive-paid em-ployees to punch out "when not on incentivefor whateverreason"and toprohibitRespondent from"averaging out"the compensation of such employees on a daily or otherbasis.The case was submitted on stipulatedfacts.Therewas no showing that the contract had been applied to anyemployee in the manner asserted by the Union. Thus, thearbitrator states he was being asked"to sustain,in blanketfashion, the Union's interpretation of how the pertinentcontract language should be construed in the admitted ab-sence of any evidence to show a contractual violation onthe Company's part and in the face of a flat denial of anyviolation on theCompany's part."During the course of his decision, Arbitrator Daveymade the following critical assessmentsof the Union's po-sition:I am mystified frankly as to why the Union let theentire three-year contract period go by without doingsome"bird-dogging" of its own on the administrationof the incentive system,as applied both to piece work-ers and to incentive workers... .The UAW is a sophisticated, knowlegeable labor or-ganization.If it had good reason to believe that theCompany was not adhering to the applicable provi-sions of the Agreement at any time and then made aformal request for data that would either confirm orrefute ,its suspicions, and if the Company thereuponhad refused to supply such data, the Union had a clearchoice of remedies.It could have grieved over the re-fusal to supply. Alternatively, it could have filed8(a)(5) chargeswith the NLRB. So far as the recordshows, the Union did neither during the three-yearterm of the first contract. It now seeks a sweepingcontract interpretation in its favor,notwithstandingthe admitted absence of any evidence of violation tosupport its contentions and allegations.The arbitrator denied the grievances and the union con-tentions on the grounds that (1) the contract clause "on itsface" did not support the Union's broad contentions, andthe Union had "acquiesced"in the manner of administra-tion of the contract for 3 years, (2) the grievances complainthat the contract has not been correctly applied to incen-tive day workers and the Union, in its arguments,sought"to expand the case to embrace piece workers as well," (3)the contract language does notipsofactorequire that theRespondent permit incentive workers to punch out "whennot on incentivefor whatever reason,"or prohibit Respon-dent from"averaging out," as contended by the Union,and (4) "There is not a scintilla of evidence that any pieceworker received less than his base rate when not on incen-tive or failed to make his incentive premium,nor is thereany evidence that an incentive day worker received lessthan his hourly rate."2. The GibsondecisionsA second decision relied upon by Respondent was issuedby Arbitrator Robert L.Gibson onMarch 20, 1973. Thegrievances involved allege,in effect,that because of addedresponsibilities given the grievants,new jobs had been cre-ated for which new wage rates should be set in accordancewith the provisions of articleIV, section 3(h) of the con-tract(set forth in fn.5, above).Briefly,the Respondent haddecided that certain high wage rated operators were per-forming a number of low skilled tasks on machines towhich they were assigned,which low skilled tasks couldjust as well be performed by a low wage helper, thusfreeing the operator to perform highly skilled tasks onmore machines than previously.Respondent therefore as-signed each operator a helper todo lowskilled tasks andassigned the operators to take care of a larger number ofmachines.The operators wanted more money. Respondentdenied that a new job had been created within the meaningof article IV, section 3(h) and refused to set a new wagerate.After finding that the change in the operator's duties didconstitute a new job within the meaning of the contract,ArbitratorGibson stated the following (the material in par-entheses is mine,not the arbitrator's):Article IV, Section 3(h) of the contract states, quiteplainly,that if a newjob is created, the Company willset the rate. Then, once the rate is established, if theUnion is dissatisfied with that rate, the complaint maybe processed in accordance with the grievance proce-dure. (Article IV, section 3(h) further provides, as thearbitrator had previously set forth, that "Should thematter require arbitration, the arbitratorshall set afairwagerate and production standard, reasonablyaligned with other jobs in the bargaining unit. Suchwage ratesshall be retroactive to the date the job wascreated." )The contract does not authorize the Arbitrator to es-tablish the rate for the new job. Only the Companycan do that, subject to the Union's right to grieve ifthey are not satisfied.The arbitrator must base his Decision and Award onthe specific provisions of the agreement. He may notadd to, substract from, or amend the agreement in anymanner.Thereforehe cannot establish the wage rate.All the Arbitrator can do, under these circumstances,is decide if a new job was created. If so, the Companymust set the rate. W. A. SHEAFFER PEN COMPANY21F. Decision and A wardIt is the decision of the Arbitrator that the duties per-formed by the Screw Machine Operator, while work-ing in tandem with a Helper in the team concept, con-stitutes a newly created job within the meaning of Ar-ticle IV, Section 3(h) of the contract.It is also the decisionof the Arbitrator that he cannotset the wage ratefor the newly created job, that powerbeing reservedby the Company, subject to the rightsof the Union,as set forthin Article IV, Section 3(h) ofthe contract.The Company is, therefore, directed to establish forth-with a wage rate for the Screw Machine Operatorwhile he is working in tandem with a Helper in theTeam concept, in accordance with the standards setforth in Section 3(h) of Article IV. Said rate for thenew job shall be effective at the start of the first shifton Monday, March 26, 1973, for all such work per-formed by Screw Machine Operators.It appears that after this decision and award by Arbitra-tor Gibson, Respondent raised the wage rate of the screwmachine operators by 10 cents per hour effective March 26.The Union grieved on the basis that the raise should havebeen to the next rate range set by the agreement, and thatunder the agreement the new rate should be "retroactive tothe date the job was created." The issues were appealed toArbitrator Gibson, who held in his second decision that therate set by the Respondent conformed to the requirementsof the agreement, and that the Respondent correctly madethe increase retroactive to the date directed by the Arbitra-tor in the first decision, "not only because that decision isbinding, but also because the new job was not effectivelycreated until the Arbitrator decided that question in theearlier case."D. The Prior NegotiationsDuring the negotiations for the current bargaining agree-mentbetween the Union and Respondent, the Union madecertain proposals with respect to the establishment and ad-ministration of incentive standards which Respondent op-posed. These were eventually dropped and the Unionagreed to continue the provisions of article IV, section 3(h)from the prior agreement. Respondent contends that"[a]ccordingly, the language of the Agreement, although itmaynot constitute a waiver of the Union's statutory rightto information, it does provide a limitation on that right,which must be interpreted and applied by an arbitrator."In support of its position, Respondent relies upon typewrit-ten notes of several of the bargainingsessions, taken by asecretary employed by Respondent, which were introducedinto evidence. These notes have been carefully studied.At the outset it is noted that although the Union propos-als are referred to throughout the notes of the several ses-sions, the text of these proposals, or their wording, is no-where set forth. The two major proposals involving incen-tives discussed were union demands (1) that Respondentuse a different method for establishing incentive stan-dards,9 and (2) that Respondent agree to train a "time-study steward"in itsmethods and pay- the steward for acertain amount of time for the purpose of assisting theUnion in the processing of incentive grievances.In the ear-ly stages of the negotiations, the parties concentrated onthe Union's proposal that Respondent abandon its MTMsystem. Respondent stated that this proposal was critical,but at first indicatedlittleopposition to the timestudy stew-ard if the Union paid for the time he spent during workinghours. 11 Later, the Union dropped its proposal that the Respondent abandon its MTM system. The notes of the lastnegotiationsession inevidence indicates that at that point,in respectto the incentiveissue,only the timestudy stewardwas in dispute.In considering the notes of the bargaining sessions, par-ticular attention has been given to those factualassertionsupon which Respondent relied in its brief. At pages 14-15of its brief, Respondent makes these assertions: that in thenegotiations "the Union attempted to replace Article IV,Section 3(h) of the Agreement" with a provision requiringthe "MTM procedure to be replaced with a stop watchprocedure," providing for a union timestudy steward"trained in all phases of the Company's method," and pro-viding that grievances filed on incentive disputes be pro-cessed through the grievance procedure and, if not settled,"be turned over" to the timestudy steward, paid by Re-spondent, for further processing. Respondent contendsthat the Union procedure would "open the grievance pro-cedure to any and all incentive rates established by theCompany," and states that the parties were "indis-agreementwith regard to the Union's proposed time studyprocedure and right to grieve incentive rates through arbi-tration." Respondent refers to this as a "continuous proce-dure," or "continuous right" to grieve incentive rates whichthe Union disputed.In the absence of the text of the Union's complete pro-posal,it isimpossible to determine to what extent, if any,the Union was rejecting the language in the prior contractcontained in article IV, section 3(h). Approximately mid-way through the negotiations, there is a crypticstatementattributed to Baker, president of the Union, that the partieshad "not agreed on h. but will be another section."It seemsclear that the Union was seeking additionallanguage in theagreementwith respect to the formulation and administra-tion of incentive rates, but it does not affirmatively appearthat the Union also sought to change or abandon the spe-cific wording of article IV, section 3(h) as it appeared in thepreviousagreement.It isfurther not clear how the time-study steward would fit into the grievance procedure otherthan to provide knowledgeable assistance to the Union inthe processing of grievances through the grievance proce-dure. In particular, it is difficult to determine from thenotes of the negotiations that the Union's proposals would9 The Respondent apparently uses the MTM system, it would appear thatthe Union wished to have the separate operations timed and studied10Thus, during the meeting of October 5, 1971, Respondent's counsel isquoted as saying, "Wouldn't have any objection to a steward but if doingduring working hours, we would expect the union to pay for his wages Weare not about to do it." There is garbled language indicating a similar state-ment in the prior meeting 22DECISIONSOF NATIONALLABOR RELATIONS BOARDhave given it any additional rights to grieve over the for-mulation or administration of incentive rates beyond thosealready provided in article IV, section 3(h) or articleXXXV I.The essence of the dispute seems to be set forth in thefollowing exchange between the Respondent and theUnion:Haynes (for Respondent): It appears we have a basicdisagreement in that the company wishes to maintainitsMTM system and your plan is based on a stopwatch system. Until we get that ironed out, the otherprovisions that you proposed really don't mean toomuch because they are all based on your proposedsystem.Weed (for the Union): Basically have a disagreementbecause we feel the only fair method is the actual stopwatch and don't agree with the MTM because there isnothing fair about it.rWeed: . . . and another thing, we are going to insiston is having a time study steward and have adequatetime in the contract to function as such.Haynes:Wouldn't have any objection to a stewardbut if doing during working hours, we would expectthe Union to pay for his wages. We are not about todo it.Weed: We are a long ways apart because we are goingto insist we have one and he be trained by the compa-ny in their method of timing and at that point he isreleased as a time study steward and we have ade-quate time for him to perform as a steward paid for bythe Company.Haynes: If paid by the company, only released for-hisduties if and when the company approved of it.Weed: Gives us nothing. Our policy is that we agreeon certain contract language, procedure for filinggrievances on incentive disputes, and going throughregular grievance procedure. If not settled during stepsof grievance procedure then it would be turned over tohim.Haynes: Our option is that the company should retainthe prerogative of establishing the study and determin-ing the rate from that study from whatever we agree toin the contract. As far as having a continuous griev-ance procedure opened up to -the various times wemake a study, if the union disagrees, is very restrictiveto the company's operations.Weed: You should do a little research as to how [it]really works with a time study steward. The only timewe process a grievance is if there are elements in thejob and if people feel they have a unfair standard andcertainly wouldn't be every time you apply a standard.It is likely that if the Union had been able to persuadeRespondent to abandon the MTM system, and retime allthe incentive jobs, the Union would have sought the rightto grieve over any newly established standards or rates sim-ilar to the procedure set forth in article IV, section 3(h).This is undoubtedly what Haynes was referring to in thediscussion.But the critical issue under discussion waswhether the Respondent should change its system andreevaluate all rates and standards in the first instance. Be-ginning at the very next bargaining session, however, theUnion began indicating its withdrawal of the proposal thatRespondent change its system, but continued to press for atimestudy steward. Respondent did not thereafter arguethat the Union was seeking to expand the scope of thegrievance procedure with respect to Respondent's incentivepay programs.E. Other Contract ClausesIn addition to the contract clauses set forth above infootnotes 4 and 5, Respondent indicates that it is relyingon the following provisions of the bargaining agreement:Article XIVGrievance and Arbitration ProcedureSection 1. Both the company and the Union recognizethe need to continue oral communications with regardto complaints and to this end it is understood thatemployees may present oral complaints to their imme-diate supervisor. In the event a dispute arises regard-ing the interpretation or application of a special provi-sion or provisions -of this agreement, this dispute willbe resolved utilizing the following procedure:-Section 5. The arbitrator must base his opinion on thespecific provisions of the agreement or shop rules andhe may not add to, subtract from, or amend this agree-ment in any manner.Article XXXIManagement FunctionsSection 1. . . In addition, the Union recognizes otherrights and responsibilities belonging solely to the com-pany, common among which, but by no means whollyinclusive, are the rights of the Company to determinethe products to be manufactured, the location ofplants,, the schedules of production, scheduling the W. A. SHEAFFER PEN COMPANYwork force, the methods,processes means of manufac-turing, the standard of quality and workmanship, pro-duction standards and production schedules.III.ANALYSIS AND CONCLUSIONSWe are here concerned with Respondent's justificationfor its refusalto supply the Union with timestudy dataused byRespondent in establishing rates or standards forincentive pay in its packaging wheel operation; with thetimestudy data used in setting rates or standards in itspunch press operations both before and after changes hadbeen made in the operation of those presses for safety rea-sons;and Respondent's reasons for refusing to grant per-mission to the Union to make independent timestudies ofboth these operations in order to check Respondent'sdata," which information the Union sought for the pur-poses of assisting it in determining whether to take certainpackaging wheel and punch press grievances to arbitration,to assist the Union in administering the bargaining agree-ment,and furtherto assistthe Union in preparing for bar-gaining negotiations for an agreement to succeed the cur-rent agreement expiring in November 1974.It has long been firmly established that the bargainingrepresentative of employees is entitled under theAct to theinformation requested here by the Union, in the circum-stances presented and for the purposes asserted.See, e.g.,N.L.R.B. v. Acme Industrial Co.,385U.S. 432 (1967);F.W. Woolworth Co.,109 NLRB 196, enfd.per curiam352U.S. 938 (1956);The Timkin Roller Bearing Company v.N.L.R.B.,325 F.2d 746 (C.A. 6, 1963);Waycross Sports-wear,Inc. v. N.L.R.B.,403 F.2d 832 (C.A. 5, 1968);P.R.Mallory & Company, Inc.,411 F.2d 948 (C.A. 7, 1969).Respondent here, however, argues that the requests forinformation must first be submitted to an arbitrator for adetermination that the Union needs the information whichit seeks. This contention has been considered by the Boardand the courts on various occasions and rejected. Thus, inAcme Industrial, supra,where the Supreme Court foundthat "The only real issue in this case , . . is whether theBoard must await an arbitrator's determination of the rele-vancy of the requested information before it can enforcethe union's statutory rights under §8(a)(5)" (385 U.S. at436), the Court rejected this view, finding "important dis-tinctions"between those cases favoring a policy of deferralof disputes to arbitration and the case before it in whichthe Board had ordered the employer to furnish the request-ed information, the Court stating (pp. 437-438):But even ifthe policy of theSteelworkers Caseswerethought to apply with the same vigor to the Board asto the courts, that policy would not require the Boardto abstain here. For when it ordered the employer tofurnish the requested information to the union, theBoard was not making a binding construction of thelabor contract. It was only acting upon the probability"Although therequest for a uniontimestudyof the packaging wheeloperation was not made until the hearing,it is clear fromthe record thatRespondent's position as to this was identical to its earlierrejection of thesimilar request for a union timestudy of the punch pressoperations.23that the desired information was relevant, and that itwould be of use to the union in carrying out its statu-tory duties and responsibilities. This discovery-typestandard decided nothing about the merits of theunion's contractualclaims.Far from intruding upon the preserve of the arbitrator,the Board's action [in ordering the disclosure of theinformation requested] was in aid of the arbitral pro-cess.Arbitration can function properly only if thegrievance procedures leading to it can sift out unmeri-torious claims. For if all claims originally initiated asgrievances had to be processed through to arbitration,the system would be woefully overburdened. Yet thatispreciselywhat the respondent's restrictive viewwould require. It would require the union to take a-grievance all the way through to arbitration withoutproviding the opportunity to evaluate the merits of theclaim.e .. .We hold that the Board's order in this case was consis-tent both with the express terms of the Labor Act andwith the national labor policy favoring arbitrationwhich our decisions have discerned as underlying thatlaw... .8 SeeFafnirBearing Co.v.N L.R B.,362 F 2d 716, 721:"By pre-venting the Union from conducting these studies[for an intelligentappraisal of its right to grieve],the Companywas, in essence,regiiir-ing it to play a game of blind man's bluff."See alsoP.R.Mallory & Company, supra,where thecourt, followingAcme,states, "Even where an employeragrees to arbitration, if he refuses to_ disclose informationrelevant to the grievance process until the arbitrator firstorders production, upon a finding of arbitrability, the in-ternal grievance procedure is nullified, and arbitrationwould be `woefully overburdened."' (411 F.2d at 954, fn.3).No case is cited, and I know of none, in which theBoard, sinceAcme,has deferred to arbitration on the issueof whether a union's request for information from the em-ployer was needed or relevant. In a recent case,AmericanStandard Inc.,203 NLRB 1132 (1973), where an Adminis-trative Law Judge recommended deferral in such a situa-tion on the basis ofCollyer InsulatedWire,the Board re-versed, stating (footnotes omitted): "It is now well settledthat a collective bargaining representative is entitled to in-formation which may be relevant to its task as bargainingagent, and this is not a matter for deferral to arbitrationwhere, as here, the material is sought as a statutory ratherthan a contract right. It is clear in the case before us thatthere is no contract clause dealing specifically with the fur-nishing of information necessary and relevant to the -pro-cessing of grievances or any other clause by which theUnion waives its statutory rights to such information. Un-der these circumstances we do not agree . . . that this issue 24DECISIONS OFNATIONALLABOR RELATIONS BOARDshould be deferred to the arbitration procedure underCollyer." 12In the present case,as inAmerican Standard,supra,thereisno contract clause dealing specifically with the furnish-ing of information necessary and relevant to the processingof grievances or any other clause by which the Unionwaived its right to such information.13Respondent doesnot claim the contrary, but on the authority ofSinclairRefining,supra,claims that by unsuccessfully seeking incollective bargaining greater participation in the formula-tion and administration of incentive rates, the Union limit-ed its right to the information here sought,which rightRespondent contends must now be "interpreted and ap-plied by an arbitrator."This argument,a somewhat alteredversion of Respondent's basic contention that the Union'sneed for information must initially be decided by an arbi-trator and notby theBoard, falls for reasons already setforth.In addition,the evidence does not show that theUnion,by its words or its actions,clearly and consciouslywaived its statutory rights to the information here sought.As the Board recently stated,following long establishedprecedent(footnotes omitted): "an alleged waiver based oncontract negotiations must be supported by clear and un-mistakable evidence .. .although a subject has been dis-cussed in precontract negotiations and has not been specif-ically covered in the resulting contracts,the employer vio-lates Section 8(a)(5) of the Act if during the contract termhe refuses to bargain with respect to the particular subject,unless it can be said from an evaluation of the prior negoti-ations that the matter was fully discussed or consciouslyexplored and the union consciously yielded its interest inthematter."Magma Copper Company, SanManuel Divi-sion,208 NLRB329 (1974).Respondent's further claim that,under the prior arbitra-tion decisionsby Davey andGibson, the present griev-ances have no merit, and therefore the Union has no needfor the information sought, stands on no firmer basis. Asthe Supreme Court stated inAcme,in determining the rele-vance or need for the requested information, there is nonecessity ihat the merits of the grievances involved be con-sidered.14 It is only required that there be a "probabilitythat the desired information[is] relevant"to the purposesfor which it is sought(385 U.S. at 437).As has been noted,the Board and the courts had regularly held that informa-tion of the nature sought here is relevant to'the processingof disputes over incentive pay,and for the purpose of ad-ministering and negotiating agreements.Nor do the cur-rent grievances appear to be necessarily controlled by the12Sinclair Refining Company v. N. L. R. B..306 F.2d 569 (C.A. 5. 1962),relied upon by Respondent here to support a contrary conclusion. has been,in the words of the court inP.R.Mallory, supra."specifically disapproved... in the Supreme Court's opinion in theAcmecase" (411 F.2d at 956).and has not been followed on this point since theAnnedecision. althoughreferred to in the Board's decisions inCollierandNotional Radio.198NLRB 527 (1972).13Notwithstanding anobirer dictum byArbitrator Davey in his decision.it is, indeed, questionable whether an arbitrator has authority to order theproduction of the, information sought under the terms of the contract.which, as Arbitrator Gibson observed, requires that the arbitrator base hisaward upon the specific provisions of the agreement without adding to.subtracting from, or amending the agreement.14 It is for this reason that I rejected Respondent's offer to prove bycertain employee grievants that the punch press grievance lacked merit.prior arbitration awards, as Respondent argues. Thoughthe packaging wheel grievance involves the same contractclause which Arbitrator Davey treated in his decision, it isnoted that the present grievance alleges specific violationsof the agreement to the detriment of particular workerswith distinct reasons for their claim that they should bepermitted to punch out when not on production.15 Thesewere among the principal reasons for Davey's criticism ofthe Union's position in the prior case, and might form abasis of distinction in the present matter. Similarly, crucialtoArbitrator Gibson's decisions was the fact that in hisopinion the Respondent had not originally set new rates orstandards for the operations being grieved. In the presentmatter, the Respondent appears to have set new rates andstandards on the punch press operations being grieved.However, I do not have to find as a fact that these arbiters,or others, would make such distinctions. That is, I do nothave to, and I do not pass upon the merits of the presentgrievances. I do not find that the circumstances of this caseraise a "probability that the desired information was rele-vant, and that it would be of use to the Union in carryingout its statutory duties and responsibilities" in this matter.SeeAcme Industrial, supraat 437.In coming to this conclusion, I have fully considered thetestimony of Union Industrial Engineer Brothers to the ef-fect that he would not trust Respondent's timestudies onthe packaging wheel operation (he said they would be of novalue to him), unless he could check them out himself byan independent study. This is the testimony that might beexpected of a conscientious, critical professional not will-ing to trust any work not his own. However, Brothers alsolater agreed that even in the absence of an independentstudy,Respondent's data would be useful. Clearly, datashowing how Respondent established and administers itsstandards would be relevant and of use in processing thegrievances, in administering the contract, and in preparingfor the coming negotiations, whether or not the Uniontrusted the Respondent's data.'6Respondent, however, also contends that it had no obli-gation to supply the Union with the timestudy data re-quested for the purpose of preparing for the coming con-tract negotiations because the requests were a year in ad-vance of the expiration of the current bargaining contractand allegedly therefore premature. I find this completelywithout merit. Aside from the fact that the informationrequested was clearly relevant to the administration of thethen current agreement, I am convinced that collective bar-gaining is assisted, and not impeded, by preparation fornegotiations beginning as far in advance as possible in ar-eas as complicated as the setting and administration of in-centive pay rates. Collective bargaining should be an ongo-ing process, not a static exercise engaged in at lengthy in-tervals under crisis conditions. Indeed, although the timeThus the record in this case indicates that Respondent has a practice ofcomputing the employees' incentive pay on the basis of when they punch inon productive time and when they punch out from production. 'rhis factdoes not appear to have been presented to Arbitrator Davey. It might heconsidered a basis for the employees' present claim.It In any event. at the hearing the Union requested an opportunity tomake the same independent study of the packaging wheel operations whichithad previously requested for the punch press operations. Respondent hasacceded to neither request. W. A. SHEAFFER PEN COMPANYnow fast approaches when bargaining must start, Respon-dent continues to resist the Union's request for data.For the reasons stated, and on the record as a whole, Ifind that the Respondent, by failing and refusing to supplythe Union, upon request, Respondent's timestudy sheets onthe packaging wheel operations and on the punch pressoperations both before and after the safety changes weremade on the punch presses in 1973, and the employeepaysheets for 30 days prior to the request, and by refusingto allow the Union to make an independent timestudy ofthe punch press operations, violated Section 8(a)(1) and (5)of the Act.Though Respondent at the hearing agreed to supply theUnion with the requested employee paysheets, this failureand refusal was part of the pattern of refusals to providethe Union with information necessary to the processing ofthe grievances and the administration of the contract forwhich a complete remedy should be provided. I have notfound Respondent's refusal to agree that the Union mightconduct an independent timestudy of the packaging wheeloperation to be a violation. At the beginning of the hear-ing, the General Counsel expressly stated he was makingno such allegation. He did not move to amend the com-plaint after the Union's request of the Respondent duringthe hearing. I am, however, completely satisfied that thefactsandRespondent's defense to the request werethoroughly litigated during the hearing, and it may be thatin such circumstances a finding should be made notwith-standing General Counsel's position. SeeFritoCompany,Western Division v. N.L.R.B.,330 F.2d 458 (C.A. 9, 1964).Nevertheless, I believe that the order in this case will besufficient to accomplish the purposes of the Act, leavingthe parties hereafter to cooperatively work out their prob-lem in collective bargaining.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The bargaining unit set forth in footnote I herein-above is a unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act.4.At all times material to this proceeding, the Unionwas and continues to be the exclusive representative of theemployees in the aforesaid appropriate unit for the pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.Respondent, by failing and refusing to supply theUnion, upon request, Respondent's timestudy sheets on thepackaging wheel operations and on the punch press opera-tions, both before and after the safety changes were madeon the punch presses in 1973, and employee paysheets, asfound hereinabove, and by refusing to allow the Union tomake an independent timestudy of the punch press opera-tions, violated Section 8(a)(I) and (5) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDY25Ithaving been found that the Respondent violated theAct by its refusal and failure to supply the Union withcertain timestudy and other data, and by refusing to allowthe Union to make certain timestudies of Respondent's op-erations,which data is relevant and necessary to theUnion's obligation to represent Respondent's employees inthe appropriate bargaining unit, upon the foregoing find-ings of fact, conclusions of law, on the entire record, andpursuant to Section 10(c) of the Act, I issue the followingrecommended:ORDER I'W. A. Sheaffer Pen Company, a Division of Textron,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with United Auto-mobile, Aerospace and Agricultural Implement Workers ofAmerica (UAW), in the appropriate bargaining unit setforth in footnote I hereinabove, by refusing or failing tofurnish to the Union or its agents, upon request,Respondent's time studies or other data relevant to thestructure and administration of Respondent's incentivewage systems, or by refusing or failing to permit qualifiedUnion representatives to enter Respondent's plant prem-ises for the purpose of studying incentive rates and opera-tions at reasonable times during working hours.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a)Furnish, upon request, Respondent's timestudies orother data relevant to the structure and administration ofRespondent's incentive wage systems.(b) Permit, upon request, qualified union representativesto enter Respondent's plant premises for the purpose ofstudying incentive rates and operations at reasonable timesduring working hours.(c)Post at its operations at Fort Madison, Iowa, copiesof the attached notice marked "Appendix." 18 Copies ofsaid notice, on forms provided by the Officer-in-Charge forSubregion 38, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to en-n In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations. he adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall hedeemed waived for all purposes.is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDsure that said notices are not altered, defaced, or covered(d)Notify the Officer-in-Charge of Subregion 38, inby any material.writing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.